UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-21696 ARIAD Pharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 22-3106987 (I.R.S. Employer Identification No.) 26 Landsdowne Street, Cambridge, Massachusetts 02139-4234 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (617) 494-0400 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $.001 par value Rights to Purchase Series A Preferred Stock The Nasdaq Global Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes[]No[ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes[]No[ X ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[ X ]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer []Accelerated filer [ X ] Non-accelerated filer [] (Do not check if a smaller reporting company)Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[ X ] The aggregate market value of the registrant’s common stock held by nonaffiliates of the registrant (without admitting that any person whose shares are not included in such calculation is an affiliate), computed by reference to the price at which the common stock was last sold, as of the last business day of the registrant’s most recently completed second fiscal quarter was approximately $253 million. As of March 11, 2011, the registrant had 130,765,155 shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE The following documents (or parts thereof) are incorporated by reference into the following parts of this Form 10-K:Certain information required in Part III of this Annual Report on Form 10-K is incorporated from the Registrant’s Definitive Proxy Statement for the 2011 Annual Meeting of Stockholders. TABLE OF CONTENTS PART I Item 1: Business 1 Item 1A: Risk Factors 18 Item 1B: Unresolved Staff Comments 32 Item 2: Properties 32 Item 3: Legal Proceedings 32 Item 4: (Removed and Reserved) 32 PART II Item 5: Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 33 Item 6: Selected Financial Data 35 Item 7: Management’s Discussion and Analysis of Financial Condition and Results of Operations 36 Item 7A: Quantitative and Qualitative Disclosures about Market Risk 50 Item 8: Financial Statements and Supplementary Data 52 Item 9: Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 73 Item 9A: Controls and Procedures 73 Item 9B: Other Information 75 PART III Item 10: Directors, Executive Officers and Corporate Governance 76 Item 11: Executive Compensation 76 Item 12: Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 76 Item 13: Certain Relationships and Related Transactions, and Director Independence 76 Item 14: Principal Accounting Fees and Services 76 PART IV Item 15: Exhibits, Financial Statement Schedules 77 PART I ITEM 1: BUSINESS The following Business Section contains forward-looking statements.Our actual results could differ materially from those anticipated in these forward-looking statements as a result of certain risks, uncertainties and other factors including the risk factors set forth in Part I, Item 1A of this annual report.Unless the content requires otherwise, references to “ARIAD,” “we,” “our,” and “us,” in this annual report refer to ARIAD Pharmaceuticals, Inc. and our subsidiaries. Overview Our Business and Strategy ARIAD’s vision is to transform the lives of cancer patients with breakthrough medicines.Our mission is to discover, develop and commercialize small-molecule drugs to treat cancer in patients with the greatest and most urgent unmet medical need – aggressive cancers where current therapies are inadequate. We are building a pipeline of product candidates that has the potential to expand and improve current treatment options for patients with cancer. Each of our product candidates – ridaforolimus, ponatinib, and AP26113 – was discovered internally by our scientists based on our expertise in cell-signaling, cancer biology and structure-based drug design. We believe that our product candidates have the potential to treat multiple cancer indications, and we anticipate pursuing broad development of each. Our goal is to build a fully integrated oncology company.We are focused on building a commercial organization to market, distribute and sell our products upon regulatory approval in the United States and Europe.We have partnered with Merck & Co., Inc., or Merck, for the development and commercialization of our lead product candidate, ridaforolimus, now under an exclusive license and collaboration agreement, and are pursuing a regional partnering approach for our second product candidate, ponatinib, in selected markets outside the United States.Our goal in partnering is to maximize the commercial potential of our product candidates. Our Product Candidates Our pipeline of product candidates currently contains three compounds – ridaforolimus, ponatinib and AP26113 – each with the potential to treat multiple cancer indications. Our lead cancer product candidate, ridaforolimus (previously known as deforolimus and, prior to that, AP23573), is an internally discovered, potent inhibitor of the protein mTOR. mTOR acts as a central regulator of protein synthesis, cell proliferation, cell cycle progression and cell survival. Blocking mTOR creates a starvation-like effect in cancer cells by interfering with cell growth, division, metabolism and angiogenesis. Ridaforolimus is being developed in conjunction with Merck.In July 2007, we entered into a global collaboration agreement, or the Collaboration Agreement, with Merck under which the parties shared responsibility for the development, manufacturing and commercialization of ridaforolimus.In May 2010, we entered into an amended and restated agreement with Merck, referred to as the License Agreement, that replaces the Collaboration Agreement and a related supply agreement.Under the terms of the License Agreement, we granted Merck an exclusive license to ridaforolimus for use in cancer, and Merck assumed responsibility for all activities related to the development, manufacturing and commercialization of ridaforolimus. 1 Merck is developing ridaforolimus in multiple cancer indications, both as a single agent and in combination with other targeted agents.In January 2011, we announced top-line data from a Phase 3 clinical trial of ridaforolimus in patients with metastatic soft-tissue and bone sarcomas showing that ridaforolimus met the primary endpoint of improved progression-free survival, or PFS, compared to placebo.This clinical trial remains active, and patients continue to be followed to gather additional data on secondary endpoints, including overall survival and safety.Merck has indicated its intention to file for marketing approval of ridaforolimus for patients with metastatic sarcomas in 2011, subject to final collection and analysis of all available data from the trial.Inaccordance with our License Agreement with Merck, we have elected to exercise our option to co-promote ridaforolimus for thesarcoma indication upon approval in the United States. Details of the co-promotion will be finalized in a co-promotion agreement to be negotiated by the parties. In addition, Merck is currently continuing development of ridaforolimus, as both a single agent and in combination with other agents, in Phase 1 and Phase 2 clinical trials in a variety of other cancer indications. Ridaforolimus is also being developed pursuant to license agreements with medical device companies for use on drug-eluting stents to prevent restenosis, or reblockage, of injured vessels following interventions in which stents are used in conjunction with balloon angioplasty.We have entered into two such license agreements to date, one with Medinol Ltd., or Medinol, and another with ICON Medical Corp., or ICON, and have retained the right to enter into one additional non-exclusive agreement in this area. Our second product candidate, ponatinib (previously known as AP24534), is an investigational, pan BCR-ABL inhibitor that we believe has potential applications in various hematological cancers and solid tumors and is wholly owned by us.We are currently evaluating ponatinib in a pivotal Phase 2 clinical trial in patients with resistant or intolerant chronic myeloid leukemia, or CML, and Philadelphia positive acute lymphoblastic leukemia, or Ph+ ALL.This trial is designed to provide definitive clinical data for regulatory approval of ponatinib in this setting.Patient enrollment in this trial is progressing as planned and we expect to complete patient enrollment by year-end 2011.We intend to retain our rights to commercialize ponatinib in the United States and potentially in Europe and are pursuing a regional partnering approach in select markets outside the United States. Our third product candidate, AP26113, is an investigational anaplastic lymphoma kinase, or ALK, inhibitor that we believe has the potential to regulate multiple cancer pathways and to be used in the treatment of certain patients with various cancers, including non-small cell lung cancer, lymphoma and neuroblastoma.We are conducting preclinical testing and other studies that will be required for an investigational new drug application, or IND, and anticipate submitting an IND by mid-2011 and beginning a Phase 1 clinical trial shortly thereafter. In addition to our lead development programs, we have a focused drug discovery program centered on small-molecule therapies that are molecularly targeted to cell-signaling pathways implicated in cancer.Our drug discovery program builds on our expertise in cell signaling, cancer biology, structure-based drug design and computational chemistry in designing and characterizing small-molecule drug candidates, such as ridaforolimus, ponatinib and AP26113, to treat life-threatening diseases. Our Lead Development Programs Potential Oncology Indications of our mTOR Inhibitor, Ridaforolimus Human cells, both healthy and malignant, share an elaborate system of molecular pathways that carry signals back and forth from the cell surface to the nucleus and within the cell.Such signaling is essential to cell functioning and viability.When disrupted or over-stimulated, such pathways may trigger diseases such as cancer.For example, growth and proliferation of cancer cells are dependent on signals from external growth factors, as well as signals indicating the availability of sufficient nutrients and blood supply.These signals are conveyed along well-defined pathways, several of which are regulated by the protein called the mammalian target of rapamycin, or mTOR. Our lead cancer product candidate, ridaforolimus, is an internally discovered, potent mTOR inhibitor.mTOR acts as a central regulator of protein synthesis, cell proliferation, cell cycle progression and cell survival.Blocking mTOR creates a starvation-like effect in cancer cells by interfering with cell growth, division, metabolism and angiogenesis. 2 In clinical trials to date, ridaforolimus has been well tolerated at the doses administered, and adverse events were generally mild to moderate in severity and manageable. The most advanced potential indication and initial registration path for ridaforolimus is in patients with soft-tissue and bone sarcomas.In September 2007, we initiated our first Phase 3 clinical trial of ridaforolimus in patients with metastatic soft-tissue and bone sarcomas.The SUCCEED (Sarcoma Multi-Center Clinical Evaluation of the Efficacy of Ridaforolimus) trial is a randomized, double-blind, placebo-controlled trial designed to assess the impact of oral ridaforolimus on progression-free survival, or PFS, the primary endpoint of the trial, and several secondary endpoints, in metastatic soft-tissue and bone sarcoma patients who benefited from prior chemotherapy.We have an agreement with the U.S. Food and Drug Administration, or FDA, on a Special Protocol Assessment, or SPA, for the SUCCEED trial.The European Medicines Agency, or EMA, has provided protocol advice consistent with that of the FDA regarding the trial design as part of its Protocol Assistance program. We enrolled a total of 711 patients in the SUCCEED trial, and in January 2011 we announced top-line data showing that ridaforolimus met the primary endpoint of improved PFS compared to placebo.Based on the full analysis of 552 PFS events in 711 patients, determined by an independent review committee, the trial achieved its primary endpoint, with a statistically significant 28 percent reduction by ridaforolimus in the risk of progression compared to placebo.Determination of median PFS for each arm of the trial demonstrated that ridaforolimus treatment resulted in a statistically significant 21 percent (3.1 week) improvement in median PFS (ridaforolimus, 17.7 weeks vs. placebo, 14.6 weeks).Based on the full analysis of PFS determined by the investigative sites, there also was a statistically significant 31 percent reduction by ridaforolimus in the risk of progression compared to placebo.Ridaforolimus treatment resulted in a statistically significant 52 percent (7.7 week) improvement in median PFS (ridaforolimus, 22.4 weeks vs. placebo, 14.7 weeks). The most common side effects observed in the study to date were consistent with the known safety profile of ridaforolimus and included stomatitis (e.g., mouth sores), fatigue, diarrhea and thrombocytopenia. The trial remains active, and study participants continue to be followed to gather additional data on secondary endpoints, including overall survival and the safety profile of ridaforolimus.Merck currently plans to file for marketing approval of oral ridaforolimus for patients with metastatic sarcomas in 2011, subject to final collection and analysis of all available data from the trial. The FDA and the EMA have designated ridaforolimus as an orphan drug for treatment of soft-tissue and bone sarcomas.The FDA has also designated ridaforolimus as a fast-track product for the same potential indication. We also announced in the fourth quarter of 2010 interim results of a randomized, open-label, active control Phase 2 clinical trial of ridaforolimus in patients with metastatic or recurrent endometrial cancer.The interim analysis was based on 114 patients enrolled at 39 sites in North America and Europe.Patients in the trial were randomized to receive ridaforolimus (n57), or either oral progestin (n48) or chemotherapy (n9), both of which are standard treatments in patients with advanced endometrial cancer in the second line setting.The interim analysis demonstrated a significant improvement in PFS with a statistically significant 1.7 month difference in median PFS (ridaforolimus, 3.6 months; standard of care, 1.9 months).The interim analysis also showed that the most common adverse events observed with ridaforolimus were mucositis, stomatitis and hyperglycemia, which have been observed in previous studies and are considered to be class effects of mTOR inhibitors.Overall, patients treated with ridaforolimus had significantly more serious adverse events than patients treated with the standard of care.Based on the data indicating a statistically significant improvement in the trial’s primary endpoint of PFS, we announced that Merck had stopped further enrollment in the trial while continuing to follow surviving patients. In addition to these trials, Merck continues to develop ridaforolimus, as both a single agent and in combination with other agents, in Phase 1 and Phase 2 clinical trials in a variety of other cancers. 3 Potential Cardiovascular Indications of our mTOR Inhibitor, Ridaforolimus As an mTOR inhibitor, ridaforolimus has also been shown to block the proliferation and migration of vascular smooth muscle cells, the primary cause of narrowing and blockage of injured arteries, and is an analog of sirolimus, another mTOR inhibitor that has been approved for use in drug-eluting stents.Recent clinical studies have found lower reblockage rates in patients treated with stents that deliver small-molecule drugs, such as sirolimus, everolimus or paclitaxel, a cytotoxic agent, locally to the site of vascular injury.Such stents have become the standard of care for many patients undergoing interventional procedures to open narrowed coronary arteries. We entered into license agreements with Medinol, a leading innovator in stent technology, in January 2005, and with ICON, an emerging medical device company, in October 2007, to develop and commercialize stents and other medical devices to deliver ridaforolimus to prevent restenosis, or reblockage, of injured vessels following interventions in which stents are used in conjunction with balloon angioplasty.We have retained the right to enter into one additional non-exclusive license agreement, in addition to the licenses granted to ICON and Medinol, to develop and commercialize medical devices delivering ridaforolimus for use in vascular disease. Our Pan BCR-ABL Inhibitor, Ponatinib Our second oncology product candidate, ponatinib (previously known as AP24534), is an investigational pan BCR-ABL inhibitor that we believe has broad potential applications in various hematological cancers and solid tumors.Ponatinib was internally discovered and is wholly owned by us.Results to date from preclinical studies and a Phase 1 clinical trial show that ponatinib potently inhibited BCR-ABL, a target protein associated with drug-resistant chronic myeloid leukemia, or CML, as well as various mutants of BCR-ABL. Preclinical studies showed that ponatinib demonstrated efficacy and oral dosing flexibility in animal models of CML, including forms of CML caused by clinically relevant mutants of the target protein, BCR-ABL.Significantly, ponatinib potently inhibited a specific mutant, T315I, which is resistant to all currently marketed drugs.Additional preclinical studies demonstrated that ponatinib also inhibits Flt3, a target associated with acute myeloid leukemia, or AML. In addition, ponatinib has demonstrated in preclinical studies potent inhibition of additional targets implicated in the initiation and progression of multiple cancers, including the receptors for vascular endothelial growth factors, or VEGFRs, fibroblast growth factors, or FGFRs, and angiopoietin, or Tie2.Based on ponatinib’s differentiated profile, we believe these findings support the broad potential of this product candidate not only in CML, but also in other hematological cancers, such as AML, and various solid tumors. In 2008, we initiated a Phase 1 clinical trial of ponatinib in heavily pretreated patients with drug-resistant and refractory CML and other hematologic malignancies.This multi-center, sequential dose-escalation study was designed to determine the safety, tolerability and initial evidence of the anti-leukemic activity of ponatinib, as well as its pharmacokinetics (the behavior of ponatinib in patients) and its pharmacodynamics (the effects of ponatinib on patients’ cells). In December 2010, we announced updated clinical data from this fully enrolled and ongoing Phase 1 trial.The data demonstrate strong clinical evidence of hematologic, cytogenic and molecular anti-cancer activity in patients with CML, including those with the T315I mutation.In particular, the data demonstrate that in chronic phase CML patients treated with ponatinib, 66 percent of patients in the trial achieved a major cytogenetic response, including 100 percent of patients who also had the T315I mutation.The data from this trial also show that ponatinib continues to be well-tolerated and to produce beneficial and durable anti-leukemia activity in patients who had failed prior tyrosine kinase inhibitor therapy for CML, including patients with the T315I mutation. 4 In September 2010, we initiated patient enrollment in a pivotal Phase 2 clinical trial of ponatinib in patients with resistant or intolerant CML and Ph+ ALL.The PACE (Ponatinib Ph+ ALL and CML Evaluation) trial is designed to provide definitive clinical data for regulatory approval of ponatinib in this setting.The PACE trial is a global, single-arm clinical study of oral ponatinib in 320 patients with chronic phase, accelerated phase, or blast phase CML as well as Ph+ ALL.Patients resistant or intolerant to dasatinib (Sprycell®) or nilotinib (Tasigna®), or with the T315I mutation, will be enrolled.Patients will be grouped into one of six separate cohorts based on their phase of CML (chronic, accelerated or blast) and their BCR-ABL mutation status (with or without the T315I mutation); Ph+ ALL patients will be grouped with blast phase CML.The primary endpoints are major cytogenetic response rate for chronic phase patients and major hematologic response rate for accelerated and blast phase CML patients and Ph+ ALL patients.Secondary endpoints in the trial include major molecular response rate, duration of response, progression-free survival and overall survival.Patient enrollment in this trial is progressing as planned, and we expect to complete patient enrollment by year-end 2011. In order to be able to obtain regulatory approval to market ponatinib specifically with an indication forpatients with the T315I mutation, we expect that the FDA will require there to be an FDA-approved diagnostic test that identifies patients who have the T315I mutation.We plan to collaborate with one or more companies to provide for the development and commercialization of such a diagnostic test coincident with our development of ponatinib and our goals to gain regulatory approval for this indication.We also plan to seek regulatory approval for ponatinib for patients who are resistant or intolerant to other tyrosine kinase inhibitors and may not have the T315I mutation.For this indication a companion diagnostic test is not required. The FDA has designated ponatinib as an orphan drug for the treatment of CML and Ph+ ALL and the EMA has designated it as an orphan drug for CML and acute lymphoblastic anemia. Our Anaplastic Lymphoma Kinase Inhibitor, AP26113 Our third oncology product candidate, AP26113, is an internally discovered small-molecule anaplastic lymphoma kinase, or ALK, inhibitor that targets a unique genetic feature of cancer cells similar to ponatinib. ALK was first identified as a chromosomal rearrangement in anaplastic large cell lymphoma, or ALCL.Genetic studies now indicate that abnormal expression of ALK is a key driver of certain types of non-small cell lung cancer and neuroblastoma, as well as ALCL.Since ALK is generally not expressed in normal adult tissues, we believe that it represents a highly promising target for molecularly targeted cancer therapy. In preclinical studies to date, AP26113 has been shown to have significantly higher potency than the investigational ALK inhibitor crizotinib being developed by Pfizer, and to inhibit mutant forms of ALK that are resistant to crizotinib, which is currently in clinical trials in patients with cancer.We are currently conducting preclinical testing and IND-enabling studies of this product candidate and anticipate submitting an IND by mid-2011 and beginning a biomarker-based clinical trial in patients with tumors including non-small cell lung cancer shortly thereafter. Our Discovery Programs Our research and development programs are focused on discovering and developing small-molecule drugs that regulate cell signaling.Many of the critical functions of cells, such as cell growth, differentiation, gene transcription, metabolism, motility and survival, are dependent on signals carried back and forth from the cell surface to the nucleus and within the cell through a system of molecular pathways.When disrupted or over-stimulated, such pathways may trigger diseases such as cancer.From our inception, our research has focused on exploring cell-signaling pathways, identifying their role in specific diseases, and discovering drug candidates to treat those diseases by interfering with the aberrant signaling pathways of cells.The specific cellular proteins blocked by our product candidates have been well characterized and validated as targets.Product candidates like ridaforolimus, ponatiniband AP26113 have been developed in-house through the integrated use of structure-based drug design and computational chemistry, and their targets have been validated with techniques such as functional genomics, proteomics, and chemical genetics. 5 Our Intellectual Property Patents and other intellectual property rights are essential to our business.We file patent applications to protect our technology, inventions and improvements to our inventions that are considered important to the development of our business. As of February 28, 2011, we owned, co-owned or held an exclusive license to 62 U.S. patents and 23 pending U.S. patent applications together with their various foreign counterparts.We also have several nonexclusive technology licenses from certain institutions in support of our research programs, and may seek additional such licenses where applicable technology complements our research and development efforts. Our mTOR inhibitor, ridaforolimus, and its production are covered by two of our issued U.S. patents.Those patents and foreign counterparts are expected to expire in 2023.Patents that may issue based on other pending applications would provide in some cases up to seven years of additional patent protection for covered therapeutic uses of ridaforolimus. Our multi-targeted kinase inhibitor, ponatinib, and our ALK inhibitor, AP26113, are each covered by pending patent applications that are expected to provide patent protection through late 2026 and mid-2029, respectively.In both cases, other pending patent applications relating to therapeutic uses of the respective inhibitors are expected to provide additional patent protection into 2030. The remainder of our patent portfolio is focused primarily on inventions involving additional classes of chemical compounds; the mTOR gene; and the components, configurations and use of our ARGENT regulation technologies.Our ARGENT technologies allow intracellular processes to be controlled with small molecules, which may be useful in the development of therapeutic vaccines and gene and cell therapy products, and which provide versatile tools for applications in cell biology, functional genomics and drug-discovery research. We also rely on unpatented trade secrets and proprietary know-how, some of which is not believed to be adequately protectable through patents.In order to protect our trade secrets, we enter into confidentiality agreements with our employees, consultants, investigators, clinical trial sites, contractors, collaborators and other third parties to whom we disclose confidential information, although protection of trade secrets is generally recognized as challenging. Our Licenses to Third Parties Our Collaboration and License Agreements with Merck & Co., Inc. In July 2007, we entered into a collaboration agreement with Merck for the joint global development, manufacture and commercialization of ridaforolimus, our lead product candidate, for use in cancer, referred to as the Collaboration Agreement.In May 2010, we entered into an amended and restated agreement with Merck for ridaforolimus, referred to as the License Agreement, which replaced the Collaboration Agreement and a related supply agreement.These agreements are described below. The Collaboration Agreement (July 2007 to May 2010) Under the terms of the Collaboration Agreement, as in effect until May 4, 2010, Merck and we were conducting a broad-based development program for the use of ridaforolimus in multiple types of cancer.Each party funded 50 percent of global development costs, except that Merck funded 100 percent of any cost of development specific to development or commercialization of ridaforolimus outside the United States.Under the Collaboration Agreement, we were responsible for supplying the active pharmaceutical ingredient used in the product and Merck was responsible for the formulation of the finished product, all under a separate supply agreement between the parties entered into in May 2008. 6 The Collaboration Agreement provided that, in the United States, we and Merck would co-promote the product, we would distribute and sell the product for all cancer indications and record all sales, and each party would receive 50 percent of the profit from such sales.Outside the United States, Merck would distribute, sell and promote the product and record all sales, and Merck would pay us tiered double-digit royalties on such sales.Royalties would be payable by Merck, on a country by country basis, until the later of (i) the expiration of the last valid claim of any patent rights owned by either us or Merck that cover the product, (ii) a specified number of years from first commercial sale, or (iii) the last date upon which we supply the active pharmaceutical ingredient to Merck under the supply agreement, subject to partial reduction in certain circumstances. Under the terms of the Collaboration Agreement, Merck paid us an initial up-front payment of $75 million in July 2007, and agreed to pay up to $652 million in milestone payments, of which $53.5 million had been paid up to May 4, 2010, based on the successful development of ridaforolimus in multiple potential cancer indications, and achievement of specified product sales thresholds.Merck had also agreed to provide us with up to $200 million in interest-bearing, repayable, development cost advances to cover a portion of our share of global costs, after we had paid $150 million in global development costs and had obtained regulatory approval to market ridaforolimus from the FDA in the United States or similar regulatory authorities in Europe or Japan. The License Agreement (May 2010 to present) Under the terms of the License Agreement, we granted Merck an exclusive license to develop, manufacture and commercialize ridaforolimus in oncology, and Merck assumed responsibility for all activities related to the development, manufacture and commercialization of ridaforolimus and will fund 100 percent of all ridaforolimus costs incurred after January 1, 2010.The License Agreement provides that Merck will develop ridaforolimus in multiple oncology indications.If ridaforolimus receives regulatory approval, Merck will be responsible for selling ridaforolimus worldwide, will record global sales and will pay us tiered double-digit royalties on global net sales.TheLicense Agreement provides us withan option to co-promote ridaforolimus in all indications in the United States and, in such case, we would be compensated by Merck for our sales efforts. We have elected to exercise our option to co-promote ridaforolimus for the sarcoma indication, subject to the terms of a co-promotion agreement to be negotiated by us and Merck. Under the License Agreement, Merck paid us an initial up-front fee of $50 million in May 2010 and has agreed to pay us up to $514 million in regulatory and sales milestone payments, based on the successful development of ridaforolimus in multiple potential cancer indications and upon achievement of specified product sales thresholds.These potential milestone payments include up to $65 million associated with potential regulatory filings and approvals for the sarcoma indication, for which we announced positive Phase 3 results in January 2011 and for which Merck has indicated its intention to file for marketing approval in 2011 (consisting of $25 million for acceptance of filing of a new drug application by the FDA, $25 million for marketing approval in the United States, $10 million for marketing approval in Europe, and $5 million for marketing approval in Japan), up to $249 million associated with potential regulatory filings and approvals for other cancer indications, and up to $200 million associated with the achievement of certain sales thresholds.These milestone payments replace the remaining unpaid milestone payments provided for in the Collaboration Agreement. The License Agreement provides that all ridaforolimus activities that had been our responsibility under the Collaboration Agreement would be transitioned to Merck, a process that was substantially completed in the fourth quarter of 2010.Merck may request that we provide additional services, which we can provide at our election.Merck agreed to pay us for our internal transition services at agreed upon rates and to reimburse us for all external costs incurred in connection with transition services or research and development activities. 7 Pursuant to this License Agreement, in addition to the $50 million up-front payment from Merck, we have also received from Merck approximately $12.8 million for its share of costs incurred in the period from January 1, 2010 to May 4, 2010 related to development, manufacture and commercial activities for ridaforolimus in accordance with the cost-sharing provisions of the Collaboration Agreement as in effect during that period. Our Stent Collaborations Medinol Ltd. In January 2005, we entered into a license agreement with Medinol Ltd., or Medinol, a cardiovascular medical device company, to develop and commercialize ridaforolimus-eluting stents and other medical devices to prevent restenosis, or reblockage, of injured vessels following interventions in which stents are used in conjunction with balloon angioplasty.Under the agreement, we granted to Medinol a non-exclusive, world-wide, royalty-bearing license, under our patents and technology relating to ridaforolimus, to develop, manufacture and sell the stents and certain other medical devices that deliver ridaforolimus.We are responsible for supplying Medinol with, and Medinol agreed to purchase from us, certain quantities of ridaforolimus for use in its development, manufacture and sale of the stents and other medical devices.The agreement allows Medinol to distribute products resulting from the agreement worldwide through distributors authorized by us.We have entered into a similar non-exclusive license agreement with ICON Medical Corp., as described further below, and we have retained the right to enter into one additional non-exclusive license agreement with an additional third party to develop and commercialize stents and certain other medical devices to deliver ridaforolimus for use in vascular disease. The agreement provides for the payment by Medinol to us of up to $39.3 million, which includes an upfront license fee and payments based upon achievement of development, regulatory and commercial milestones, if two products are developed.Through December 31, 2010, we have received $750,000 under the agreement.In addition, we are eligible to receive tiered single-digit royalties based on various minimum levels of stents or other medical devices sold under the agreement.As of December 31, 2010, no products have been approved by regulatory authorities for sale under this agreement. The term of the agreement extends to the later to occur of the expiration of our patents relating to the rights licensed to Medinol under the agreement or 15 years after the first commercial sale of a product.The agreement may be terminated by either party for breach following the failure to cure after a 90-day cure period.In addition, Medinol may terminate the agreement upon 30 days’ notice to us upon certain events, including if it determines, in its reasonable business judgment, that it is no longer in its business interest to continue the development of a medical device to deliver ridaforolimus.We may terminate the agreement upon 30 days’ notice to Medinol, if we determine that it is no longer in our business interest to continue our development and regulatory approval efforts with respect to ridaforolimus. The agreement also provides for periodic reporting of progress, sharing of relevant clinical and non-clinical data, assistance in resolution of technical and regulatory issues and, if a product is approved, timely reporting of sales and remittance of royalty payments. ICON Medical Corp. In October 2007, we entered into a license agreement with ICON Medical Corp., or ICON, a cardiovascular medical device company, to develop and commercialize ridaforolimus-eluting stents and other medical devices to prevent restenosis, or reblockage, of injured vessels following interventions in which stents are used in conjunction with balloon angioplasty.Under the agreement, we granted to ICON a non-exclusive, world-wide, royalty-bearing license, under our patents and technology relating to ridaforolimus, to develop, manufacture and sell the stents and certain other medical devices that deliver ridaforolimus.We are responsible for supplying ICON with, and ICON agreed to purchase from us, certain quantities of ridaforolimus for use in its development, manufacture and sale of the stents and other medical devices.We have entered into a similar non-exclusive license agreement with Medinol, as described above, and we have retained the right to enter into one additional non-exclusive license agreement with an additional third party to develop and commercialize stents and certain other medical devices to deliver ridaforolimus for use in vascular disease. 8 Concurrent with the execution of the agreement, we received shares of ICON common stock equal to an ownership interest in ICON of less than 10% and certain percentage maintenance, anti-dilution, registration and other rights.The agreement provides for the payment by ICON to us of up to $27.4 million based upon achievement of certain clinical, regulatory and commercial milestones, if two products are developed.Through December 31, 2010, we have received no such payments under the agreement.In addition, we are eligible to receive single-digit royalties based on net sales of stents or other medical devices sold under the agreement.As of December 31, 2010, no products have been approved by regulatory authorities for sale under this agreement. The term of the agreement extends to the later to occur of the expiration of our patents relating to the rights licensed to ICON under the agreement or 15 years after the first commercial sale of a product.The agreement may be terminated by either party for breach following the failure to cure after a 90-day cure period.In addition, ICON may terminate the agreement upon 30 days’ notice to us upon certain events, including if it determines, in its reasonable business judgment, that it is no longer in its business interest to continue the development of a medical device to deliver ridaforolimus.We may terminate the agreement upon 30 days’ notice to ICON, if we determine that it is no longer in our business interest to continue our development and regulatory approval efforts with respect to ridaforolimus. The agreement also provides for periodic reporting of progress, sharing of relevant clinical and non-clinical data, assistance in resolution of technical and regulatory issues and, if a product is approved, timely reporting of sales and remittance of royalty payments. Other Licenses to Third Parties We have a program to license our ARGENT cell-signaling regulation technologies to pharmaceutical and biotechnology companies to develop and commercialize innovative therapeutic products and to conduct drug discovery research.To date, we have entered into several licenses for use of our ARGENT cell-signaling regulation technologies for a variety of applications, including the development of therapeutic vaccines and gene and cell therapy products and for use in drug discovery.In addition, several biotechnology companies have conducted collaborative studies of these technologies for use in gene and cell therapy applications. Our Licenses from Third Parties ARGENT Cell-Signaling Regulation Technologies In December 1997, we entered into an amended and restated exclusive license agreement with Stanford University (on behalf of itself and Harvard University, collectively “Stanford”), pursuant to which we became the exclusive licensee of certain technology and patent rights to our ARGENT cell-signaling regulation technologies, which includes materials and methods for regulating the transcription of specific genes in vivo. Concurrent with our execution of this agreement, we issued an aggregate of 128,571 shares of common stock of our former subsidiary AGTI, which was merged into us in September 2008, to Stanford.The agreement required us to pay Stanford an up-front license issue fee, as well as payments based upon achievement of certain clinical, regulatory and commercial milestones.Through December 31, 2010, we have paid Stanford $870,000 under this agreement.In addition, we are obligated to pay Stanford single-digit royalties based on net sales of any products and processes developed using the ARGENT cell-signaling regulation technologies, including therapies and research reagents.As of December 31, 2010, no products or processes have been developed using the ARGENT cell-signaling regulation technologies and approved for sale. 9 The initial term of the agreement extends to 12 years after the first commercial sale of a product resulting from technology licensed under the agreement, augmented by any patent term extension awarded in connection with the patents licensed under the agreement.The agreement further extends for multi-year terms, unless Stanford demonstrates that we are not diligently pursuing the commercialization of the technologies licensed under the agreement.The agreement may be terminated by Stanford upon a material breach by us, including failure to pay royalties owed under the agreement, following our failure to cure after a 60-day cure period.We may terminate the agreement upon 30 days’ written notice to Stanford and payment of all amounts due to Stanford through the effective date of termination. We have also entered into other license agreements with various institutions and universities pursuant to which we are the licensees of certain technologies relating to our research and development programs.In some instances, our license agreements from third parties also impose insurance, development, sublicensing and other obligations on us.Failure by us to comply with these requirements could result in the termination of the applicable agreement, which, depending upon the technologies which are the subject of the applicable agreement, could have a material adverse effect on our business, financial condition, and results of operations. Research and Development Spending During each of the three years ended December 31, 2010, 2009 and 2008, we spent approximately $58.0 million, $63.4 million and $50.8 million, respectively, on our research and development activities. Manufacturing Our drug candidates and preclinical compounds are small molecules that can be readily synthesized by processes that we have developed.We are able to manufacture in-house the quantities of our product candidates necessary for certain preclinical studies.We do not own or operate manufacturing facilities for the production of clinical or commercial quantities of our product candidates.We contract with third- party manufacturers to assist in the development and optimization of our manufacturing processes and methods and to supply our product candidates in sufficient bulk quantities and in suitable dosage forms for use in our clinical trials.We also expect to depend on third-party manufacturers for the supply of our products upon commercialization. Our lead product candidate, ridaforolimus, is produced by an established manufacturing process using conventional synthetic and natural-product fermentation techniques.The production of ridaforolimus is based in part on technology that we believe is proprietary to us.Pursuant to our License Agreement with Merck, Merck is responsible for supplying the active pharmaceutical ingredient used in ridaforolimus drug product and the finished drug product.Merck may sub-license this technology to contract manufacturers to enable them to manufacture ridaforolimus for Merck’s and our use, including use by our medical-device collaborators. Our second product candidate, ponatinib, is also produced by an established manufacturing process using conventional organic chemical synthesis.The production of ponatinib is based on technology that we believe is proprietary to us. Contract manufacturers are subject to extensive governmental regulation and we depend on them to manufacture our product candidates in accordance with the FDA’s current good manufacturing practice regulations, or cGMPs.We have an established quality assurance program intended to ensure that our contract manufacturers produce our compounds in accordance with cGMPs, and other applicable domestic and foreign regulations.We believe that our current contractors comply with such regulations. 10 Competition The pharmaceutical and biotechnology industries are intensely competitive.We compete directly and indirectly with other pharmaceutical companies, biotechnology companies and academic and research organizations, many of whom have greater resources than us.We compete with companies who have products on the market or in development in the same class or for the same indications as our product candidates.We may also complete with organizations that are developing similar technology platforms. In the area of oncology, pharmaceutical and biotechnology companies such as Amgen Inc., AstraZeneca PLC, Bristol-Myers Squibb Company, Eli Lilly and Company, the Roche Group, GlaxoSmithKline plc, Johnson & Johnson, Merck & Co., Inc., Merck KGaA, Novartis AG, and Pfizer, Inc., are developing and marketing drugs to treat cancer.Biotechnology companies such as Amgen Inc., Onyx Pharmaceuticals, Inc. and Astellas Pharma Inc., are developing and, in some cases, marketing drugs to treat various diseases, including cancer, by inhibiting cell-signaling pathways. Pfizer, Inc. and Novartis AG are developing mTOR inhibitors for use in cancer that could compete with ridaforolimus.Pfizer’s mTOR inhibitor, temsirolimus, and Novartis’ mTOR inhibitor, everolimus, are both approved to treat patients with advanced kidney cancer.In addition, everolimus has been approved to treat patients with subependymal giant cell astrocytoma associated with tuberous sclerosis.Other companies have products on the market or in development against which ridaforolimus, if approved, may have to compete.Specifically, PharmaMar, a wholly owned subsidiary of Zeltia Group, has a product, trabectedin, approved for the treatment of soft-tissue sarcomas in Europe, and Takeda Pharmaceutical Co., Ltd. has mifamurtide, an immunotherapy product approved in Europe for treatment of bone sarcomas.Ziopharm Oncology, Inc. has palifosfamide, a chemotherapeutic agent, used in combination with doxorubicin in Phase 3 development for first-line treatment of metastatic sarcomas. Bristol-Myers Squibb and Novartis are currently marketing BCR-ABL inhibitors for the treatment of patients with CML that could compete with ponatinib.Novartis’ imatinib is marketed in the first-line setting and Bristol-Myers Squibb’s dasatinib and Novartis’ nilotinib are marketed for patients in the first-line setting as well as in those who have failedimatinib therapy. Other companies, including Pfizer and Chemgenex Pharmaceuticals, have drugs to treat CML in various stages of development. Several companies have ALK inhibitors in various stages of development that could compete with AP26113.Pfizer is conducting a registration clinical trial of its product candidate, crizotinib, in patients with ALK-positive non-small cell lung cancer.Novartis, Chugai Pharmaceutical Co. and Astellas also have ALK inhibitors in early-stage development. We may also experience competition from companies that have acquired or may acquire technology from companies, universities, and other research institutions.As these companies develop their technologies, they may develop proprietary positions that may materially and adversely affect us. Government Regulation The following section contains a summary of the regulatory approval process for our product candidates and other government regulations that have or are likely to have a material impact on our business.The regulatory environment in which we and other healthcare companies operate is complex and constantly changing. Government authorities in the United States, at the federal, state and local level, and in other countries extensively regulate, among other things, the research, development, testing, manufacture, quality control, approval, labeling, packaging, storage, record-keeping, promotion, advertising, distribution, marketing and export and import of products such as those we are developing.The process of obtaining regulatory approvals in the United States and in foreign countries, along with subsequent compliance with applicable statutes and regulations, require the expenditure of substantial time and financial resources. 11 United States Drug Development Process In the United States, the FDA regulates drugs under the Federal Food, Drug, and Cosmetic Act, or FDCA, and implementing regulations.Our product candidates must be approved by the FDA through the new drug application, or NDA, process before they may be legally marketed in the United States, which generally involves the following: ● completion of preclinical laboratory tests, animal studies and formulation studies according to Good Laboratory Practices or other applicable regulations; ● submission to the FDA of an investigational new drug application, or IND, which must become effective before human clinical trials may begin; ● performance of adequate and well-controlled human clinical trials according to Good Clinical Practices and other applicable requirements to establish the safety and efficacy of the proposed drug for its intended use; ● submission to the FDA of an NDA; ● satisfactory completion of an FDA inspection of the manufacturing facility or facilities at which the drug is produced to assess compliance with cGMP to assure that the facilities, methods and controls are adequate to preserve the drug’s identity, strength, quality and purity; and ● FDA review and approval of the NDA. As part of the IND, an IND sponsor must submit to the FDA the results of preclinical tests, which may include laboratory evaluations and animal studies, together with manufacturing information and analytical data, and the proposed clinical protocol for the first phase of the clinical trial of the drug.The IND automatically becomes effective 30 days after receipt by the FDA, unless the FDA, within the 30-day time period, places the clinical trial on a “clinical hold,” because of safety concerns or perceived procedural deficiencies.In such a case, the IND sponsor and the FDA must resolve any outstanding concerns before clinical trials may begin.A clinical hold may be imposed by the FDA at any time during the life of an IND, and may affect one or more specific studies or all studies conducted under the IND. All clinical trials must be conducted under the supervision of a qualified investigator(s) in accordance with good clinical practice regulations.An institutional review board, or IRB, must also review and approve each new clinical protocol and patient informed consent form prior to commencement of the corresponding clinical trial at each institution where a trial is to be performed.Protocols detail, among other things, the objectives of the study, dosing procedures, subject selection and exclusion criteria, and the parameters to be used to monitor patient safety. Human clinical trials are typically conducted in three sequential phases that may overlap or be combined: ● Phase 1: The drug is introduced into healthy human subjects or patients (in the case of certain inherently toxic products for severe or life-threatening diseases) and tested for safety, dosage tolerance, absorption, metabolism, distribution and excretion. ● Phase 2: Involves studies in a limited patient population to identify possible adverse effects and safety risks, to preliminarily evaluate the efficacy of the product for specific targeted diseases and to determine dosage tolerance and optimal dosage. ● Phase 3: Clinical trials are undertaken to further evaluate dosage, clinical efficacy and safety in an expanded patient population at geographically dispersed clinical study sites.These studies are intended to establish the overall risk-benefit ratio of the product and provide, if appropriate, an adequate basis for product labeling. 12 During the development of a new drug, sponsors are given an opportunity to meet with the FDA at certain points.These points are prior to submission of an IND, at the end of Phase 2, and before an NDA is submitted. These meetings can provide an opportunity for the sponsor to share information about the data gathered to date, for the FDA to provide advice, and for the sponsor and FDA to reach agreement on the next phase of development. Sponsors typically use the end-of-Phase 2 meeting to discuss their Phase 2 clinical results and present their plans for the pivotal Phase 3 clinical trial that they believe will support approval of the new drug. If a Phase 2 clinical trial is the subject of discussion at an end-of-Phase 2 meeting with the FDA, a sponsor may be able to request a Special Protocol Assessment, or SPA, the purpose of which is to reach agreement with the FDA on the design of the Phase 3 clinical trial protocol design and analysis that will form the primary basis of an efficacy claim. If such an agreement is reached, it will be documented and made part of the administrative record, and it will be binding on the FDA and may not be changed unless the sponsor fails to follow the agreed-upon protocol, data supporting the request are found to be false or incomplete, or the FDA determines that a substantial scientific issue essential to determining the safety or effectiveness of the drug was identified after the testing began.Even if a SPA is agreed to, approval of the NDA is not guaranteed since a final determination that an agreed-upon protocol satisfies a specific objective, such as the demonstration ofefficacy, or supports an approval decision, will be based on a complete review of all the data in the NDA.We have an SPA with the FDA for our Phase 3 SUCCEED trial. If a drug is intended to treat a serious or life threatening condition for which there is an unmet medical need, a company may request that the FDA consider the drug for a fast track development program at the time of submitting its IND or at any time prior to receiving marketing approval.The fast track program is designed to facilitate the development and expedite the review of a new drug for the treatment of specific conditions.If the FDA agrees that the drug meets the criteria for fast track development for treatment of one or more conditions, it will grant fast track status. Orphan Drug Designation Under the Orphan Drug Act, the FDA may grant orphan drug designation to a drug intended to treat a rare disease or condition which is defined as one affecting fewer than 200,000 individuals in the United States or more than 200,000 individuals where there is no reasonable expectation that the product development cost will be recovered from product sales in the United States.Orphan drug designation must be requested before submitting an NDA and does not convey any advantage in, or shorten the duration of, the regulatory review and approval process. If an orphan drug-designated product subsequently receives the first FDA approval for the disease for which it was designed, the product will be entitled to seven years of product exclusivity, which means that the FDA may not approve any other applications to market the same drug for the same indication, except in very limited circumstances, for seven years.If a competitor obtains approval of the same drug, as defined by the FDA, or if our product candidate is determined to be contained within the competitor’s product for the same indication or disease, the competitor’s exclusivity could block the approval of our product candidate in the designated orphan indication for seven years.The FDA granted two orphan drug designations for ridaforolimus; the first for the treatment of soft tissue sarcoma and the second for the treatment of bone sarcoma.The FDA also granted orphan drug designation for ponatinib for the treatment of CML and Philadelphia chromosome-positive acute lymphoblastic leukemia. 13 United States Review and Approval Processes The results of product development, preclinical studies and clinical trials, along with descriptions of the manufacturing process, analytical tests conducted on the chemistry of the drug, proposed labeling, and other relevant information are submitted to the FDA as part of an NDA requesting approval to market the product. The FDA reviews all NDAs submitted to ensure that they are sufficiently complete for substantive review before it accepts them for filing.Once the submission is accepted for filing, the FDA begins an in-depth and substantive review.The FDA may seek advice and a recommendation from an external advisory committee as to whether the application should be approved and under what conditions.The FDA is not bound by the recommendation of an advisory committee.The FDA may refuse to approve an NDA if the applicable regulatory criteria are not satisfied or may require submission of additional clinical or other data and information which, upon agency review and interpretation, may or may not be deemed by the FDA to satisfy the criteria for approval.The FDA may also issue a “complete response” letter, which may require additional clinical or other data or impose other conditions that must be met in order to secure final approval of the NDA. NDAs receive either standard or priority review.A drug representing a significant improvement in treatment, prevention or diagnosis of disease may receive priority review.In addition, products studied for their safety and effectiveness in treating serious or life-threatening illnesses and that provide meaningful therapeutic benefit over existing treatments may receive accelerated approval and may be approved on the basis of adequate and well-controlled clinical trials establishing that the drug product has an effect on a surrogate endpoint that is reasonably likely to predict clinical benefit or on the basis of an effect on a clinical endpoint other than survival or irreversible morbidity.As a condition of approval, the FDA may require that a sponsor of a drug receiving accelerated approval perform adequate and well-controlled post-marketing clinical trials.Priority review and accelerated approval do not change the standards for approval, but may expedite the approval process. If approved by the FDA, the product’s use may be limited to specific diseases, dosages or indications.In addition, the FDA may require us to conduct post-NDA approval, or Phase 4, testing which involves further nonclinical studies or clinical trials designed to further assess the drug’s safety and effectiveness and may require additional testing and surveillance programs to monitor the safety of the drug in the marketplace. Regulation of Combination Products A product comprised of two or more regulated components, such as a drug/device, biologic/device, drug/biologic, or drug/device/biologic, that is physically, chemically, or otherwise combined or mixed and produced as a single entity is considered a combination product and may require more than one product approval.Drug-eluting stents such as the product candidates being developed by Medinol and ICON are regulated by the FDA as combination products.Primary responsibility for the premarket review and regulation of these types of stents was assigned by FDA’s Office of Combination Products to the Center of Devices and Radiological Health after it concluded that the primary mode of action, or the single mode of action that provides the most important therapeutic action, is the medical device component.Nevertheless, the FDA has applied human drug cGMP to the manufacture of the drug component of the combination product and may apply other drug requirements to a product as appropriate. 14 Regulation of Companion Diagnostic Devices Diagnostic tests may be used in the determination of whether a drug should be prescribed for a patient.In the United States, when the therapeutic decision involves a high level of risk, the FDA may designate such tests as medical devices regulated by the FDA’s Center of Devices and Radiological Health requiring the submission of a Premarket Approval Application, or PMA.In order to enable marketing of a drug for an indication requiring such a test, approval of the PMA by the FDA will be required.Approval of the PMA requires the manufacturer of the diagnostic test to demonstrate analytical and clinical validity for the test.The manufacturer will be required to comply with quality system regulations applicable to a medical device and the manufacturer’s site and manufacturing process will be subject to inspection by the FDA.We expect that in order to market ponatinib specifically for patients with the T315I mutation of the BCR-ABL gene, among other indications, we will be required to have an FDA-approved diagnostic test that identifies such patients, and we therefore will be reliant on another company to develop and gain regulatory approval for such test. Approval or Clearance of Medical Devices The basic regulatory requirements that manufacturers of medical devices distributed in the U.S. must comply with are: ● 510(k) premarket notification, unless exempt, or premarket approval application, or PMA ● Establishment registration ● Medical device listing ● Quality system regulation ● Labeling requirements ● Medical Device Reporting The FDA classifies medical devices into one of three classes based on the perceived level of associated risk, with devices in Class I being those with the lowest perceived level of risk and those in Class III with the highest level. Drug-eluting stents are classified as Class III devices and must be the subject of an approved PMA before they may be marketed. A PMA must be supported by more detailed scientific evidence including clinical data to demonstrate the safety and efficacy of the device.If the device is determined to present a significant risk, the manufacturer must submit an investigational device exemption, or IDE, prior to commencing clinical trials.If the FDA approves the IDE and the institutional review boards, or IRBs, at the institution at which the clinical trials will be performed approve the clinical protocol and related materials, clinical trials may begin.Upon completion of the clinical trials, and assuming that the results indicate that the product is safe and effective for its intended purpose, the sponsor will then submit a PMA. PMA approval requires, among other things, the submission of valid scientific evidence in the form of preclinical and clinical data, and a preapproval inspection to determine if the manufacturing facility complies with quality systems/current good manufacturing practices, or QS/GMP, under the regulation that governs the design and all elements of the manufacture, control, documentation of devices. Post-Approval Requirements Once an approval is granted, the FDA may withdraw the approval if compliance with regulatory standards is not maintained or if problems occur after the product reaches the market.Later discovery of previously unknown problems with a product may result in restrictions on the product or even complete withdrawal of the product from the market.After approval, some types of changes to the approved product, such as adding new indications, manufacturing changes and additional labeling claims, are subject to further FDA review and approval.Manufacturers and other entities involved in the manufacture and distribution of approved FDA-regulated products are required to register their establishments with the FDA and certain state agencies, and are subject to periodic unannounced inspections by the FDA and certain state agencies.We rely, and expect to continue to rely, on third parties for the production of clinical and commercial quantities of our products.Future FDA and state inspections may identify compliance issues at the facilities of our contract manufacturers that may disrupt production or distribution, or require substantial resources to correct. 15 Any drug products manufactured or distributed by us or our partners pursuant to FDA approvals are subject to continuing regulation by the FDA, including, among other things, record-keeping requirements, reporting of adverse experiences with the drug, providing the FDA with updated safety and efficacy information, drug sampling and distribution requirements, and complying with FDA promotion and advertising requirements.The FDA strictly regulates labeling, advertising, promotion and other types of information on products that are placed on the market.Products may be promoted only for the approved indications and in accordance with the provisions of the approved label. Foreign Regulation In addition to regulations in the United States, we will be subject to a variety of foreign regulations governing clinical trials and commercial sales and distribution of our products.Whether or not we obtain FDA approval for a product, we must obtain approval by the comparable regulatory authorities of foreign countries before we can commence clinical trials or marketing of the product in those countries.The approval process varies from country to country and the time may be longer or shorter than that required for FDA approval.The requirements governing the conduct of clinical trials, product licensing, pricing and reimbursement vary greatly from country to country. As in the U.S., the European Union may grant orphan drug status for specific indications if the request is made before an application for marketing authorization is made.The European Union considers an orphan medicinal product to be one that affects less than five of every 10,000 people in the European Union.A company whose application for orphan drug designation in the European Union is approved is eligible to receive, among other benefits, regulatory assistance in preparing the marketing application, protocol assistance and reduced application fees.Orphan drugs in the European Union also enjoy economic and marketing benefits, including up to ten years of market exclusivity for the approved indication, unless another applicant can show that its product is safer, more effective or otherwise clinically superior to the orphan designated product.We have been granted orphan designation in the European Union for ridaforolimus for the treatment of soft tissue sarcoma and bone sarcoma, and for ponatinib for the treatment of CML and ALL. Reimbursement Sales of any of our product candidates, if approved, will depend, in part, on the extent to which the costs of the products will be covered by third-party payors, such as government health programs such as Medicare and Medicaid, commercial health insurers and managed care organizations. These third-party payors are increasingly challenging the prices charged for medical products and services. Additionally, the containment of healthcare costs has become a priority of federal and state governments, and the prices of drugs have been a focus in this effort. The U.S. government, state legislatures and foreign governments have shown significant interest in implementing cost-containment programs, including price controls, restrictions on reimbursement and requirements for substitution of generic products. Adoption of price controls and cost-containment measures, and adoption of more restrictive policies in jurisdictions with existing controls and measures, could further limit our net revenue and results. If these third-party payors do not consider our products to be cost-effective compared to other available therapies, they may not cover our products after approval as a benefit under their plans or, if they do, the level of payment may not be sufficient to allow us to sell our products on a profitable basis. In addition, in some foreign countries, the proposed pricing for a drug must be approved before it may be lawfully marketed. The requirements governing drug pricing vary widely from country to country. For example, the European Union provides options for its member states to restrict the range of medicinal products for which their national health insurance systems provide reimbursement and to control the prices of medicinal products for human use. A member state may approve a specific price for the medicinal product or it may instead adopt a system of direct or indirect controls on the profitability of the company placing the medicinal product on the market. There can be no assurance that any country that has price controls or reimbursement limitations for pharmaceutical products will allow favorable reimbursement and pricing arrangements for any of our products. 16 Our Employees As of February 28, 2011, we had 122employees, 78 of whom hold post-graduate medical or science degrees, including 43 with a Ph.D. or M.D.Most of our employees are engaged directly in research and development.We have entered into confidentiality, assignment of inventions and non-disclosure agreements with all of our employees and non-competition agreements with all of our senior level employees.None of our employees are covered by a collective bargaining agreement, and we consider relations with our employees to be good. Our Company ARIAD was organized as a Delaware corporation in April 1991.Our principal executive offices are located at 26 Landsdowne Street, Cambridge, Massachusetts 02139-4234, and our telephone number is (617) 494-0400.We maintain an internet website at http://www.ariad.com, the contents of which are not incorporated herein.Our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports on Form 8-K and all amendments to such reports are made available free of charge through www.sec.gov and the Investor Relations section of our website as soon as reasonably practicable after they have been electronically filed with or furnished to the United States Securities and Exchange Commission, or SEC. ARIAD and the ARIAD logo are our registered trademarks.ARGENT is our trademark.Other service marks, trademarks and trade names appearing in this report are the property of their respective owners. 17 ITEM 1A: RISK FACTORS THE RISKS AND UNCERTAINTIES DESCRIBED BELOW ARE THOSE THAT WE CURRENTLY BELIEVE MAY MATERIALLY AFFECT OUR COMPANY.IF ANY OF THE FOLLOWING RISKS ACTUALLY OCCUR, THEY MAY MATERIALLY HARM OUR BUSINESS, OUR FINANCIAL CONDITION AND OUR RESULTS OF OPERATIONS. Risks Relating to Our Financial Position and Capital Requirements We have incurred significant losses to date and may never be profitable. Although we had net income in 2010 of $85.2 million, primarily attributable toour License Agreement with Merck in May 2010, we have incurred significant losses since our formation in 1991, and have an accumulated deficit of $433.4 million at December 31, 2010.Our losses have resulted principally from costs incurred in research and development of our product candidates, including clinical development of ridaforolimus and ponatinib, and from general and administrative costs, including costs incurred to prosecute and protect our intellectual property, associated with our operations.It is likely that we will incur significant operating losses for the foreseeable future, as we continue our research and development activities and begin to build a sales and marketing organization in anticipation of obtaining regulatory approval to market one or more of our product candidates, which approval may never occur.We currently have no product revenues, limited license revenues and limited commitments for future licensing revenues other than our License Agreement with Merck, and we may not be able to generate such revenues in the future.If our losses continue and we and our existing partners or potential future partners are unable to successfully develop, commercialize, manufacture and market our product candidates and/or we are unable to enter into additional collaboration agreements or licenses for our intellectual property, we may never generate sufficient revenues to achieve profitability.Even if we and our partners are able to commercialize products and we are able to enter into collaboration agreements or licenses in the future, we may never generate sufficient revenues to have profitable operations. Insufficient funding may jeopardize our research and development programs and may require us to reduce our operations or prevent commercialization of our products and technologies. We have funded our operations to date through sales of equity securities, debt, the upfront and milestone payments received from Merck since July 2007, and, to a limited extent, operating revenues.Most of our operating revenue to date has been generated through previous collaborative research and development agreements and existing licenses. As of December 31, 2010, we had cash and cash equivalents of $103.6 million.We estimate that our cash used in operations in 2011 will be in the range of $53 million to $56 million and that our net use of cash will be in the range of $41 million to $44 million.These estimates assume receipt of a $25 million milestone payment from Merck in 2011 for the acceptance by the FDA of a new drug application for ridaforolimus in patients with metastatic sarcomas.We will require substantial additional funding for our research and development programs (including pre-clinical development and clinical trials), for the pursuit of regulatory approvals and for establishing or accessing manufacturing, marketing and sales capabilities related to our other product candidates.We will also require funding for our other operating expenses (including intellectual property protection and enforcement) as well as capital expenditures to maintain and improve our facility, equipment and systems. We have the opportunity to receive milestone payments from Merck in an amount of up to $65 million related to regulatory filing and approvals of ridaforolimus in sarcomas, which could occur in 2011 or 2012, as well as funding from a potential partnering transaction related to ponatinib outside the United States.However, we may not receive these payments and funding in the timeframes we currently anticipate, or at all.We also have, at December 31, 2010,outstanding warrants to purchase 9,563,610 shares of our common stock at an exercise price of $2.15 per share, which expire on February 25, 2012. Of this amount, warrants to purchase 2,962,500 shares have been exercised in January and February of 2011 for proceeds of $6.4 million.Although we are eligible to receive up to an additional $14.2 million if the remaining warrants are exercised, there can be no assurance that the warrants will be exercised before they expire in February 2012. 18 In addition, we may from time to time access funding by issuing common stock or other securities in private placements or public offerings, including under our universal shelf registration statement under which we currently have $65.8 million in securities available for issuance.We may also from time to time seek additional funding from other product-based collaborations such as partnering of our product candidates ponatinib and AP26113, technology licensing, or the issuance of debt.However, such additional funding may not be available on terms acceptable to us, or at all. Accordingly, we may not be able to secure the significant funding which is required to maintain our operations or continue to fund current or future research and development programs at their current levels or at levels that may be required in the future, or establish or access capabilities necessary for commercialization of our product candidates.If we cannot secure adequate funding from these or other sources, we may be required to reduce our operations, to delay, scale back, eliminate or terminate clinical trials for one or more of our other research and development programs, or to enter into licenses, settlements or other arrangements with third parties, on terms that may be unfavorable to us, to sell, license or relinquish rights to develop or commercialize our product candidates, approved products, technologies or intellectual property. Raising additional capital by issuing securities or through collaboration and licensing arrangements may cause dilution to existing stockholders, restrict our operations or require us to relinquish proprietary rights. We may seek to raise the additional capital necessary to fund our operations through public or private equity offerings, debt financings, and collaboration and licensing arrangements. To the extent that we raise additional capital through the sale of equity or convertible debt securities, our stockholders’ ownership interest will be diluted, and the terms of such securities may include liquidation or other preferences that adversely affect our stockholders’ rights.Our stockholders’ ownership interest will also be diluted if additional warrants are exercised.If we raise additional funds through collaboration and licensing arrangements with third parties, we may have to relinquish valuable rights to our technologies or product candidates, or grant licenses on terms that are not favorable to us. Significant additional losses or insufficient funding may cause us to default on certain covenants of our loan documents. At December 31, 2010, we had $9.6 million outstanding under a term loan agreement with a bank, which agreement was amended in January 2011 to increase the loan balance to $14.0 million and extend our quarterly payments through December 31, 2015.Pursuant to this loan agreement, we are required to maintain certain financial and non-financial covenants, including minimum cash, cash equivalents and investments of $15 million, a default of any of which would allow the bank to demand payment of its loan.We currently have sufficient liquidity to fund payment of this loan if demand for payment were made.However, if we do not receive sufficient revenues from our collaborations and licenses or from any sales of our products, if approved, or if we are unable to raise adequate financing to fund continuing operations or otherwise to refinance our loan, we may not be able to maintain compliance with loan covenants, may be required to pay off the loan and may be required to reduce our spending on operations. 19 Risks Relating to the Discovery, Development and Commercialization of Our Product Candidates We have no product candidates that have been approved by the FDA or any foreign regulatory authority, and we and our partners may never succeed in obtaining regulatory approval for any products, developing marketable products or generating product revenues. We are a biopharmaceutical company focused on the discovery and development of drugs to provide therapeutic intervention in treating human diseases at the cellular level.As with all scientific endeavors, we face much trial and error, and we and our partners may fail at numerous stages along the way, which would inhibit us and our partners from successfully developing, obtaining approval for and marketing our drug candidates. We do not currently have any products on the market and have no product revenues.Our lead product candidate, ridaforolimus, is currently being developed by our partner Merck for potential cancer indications and by our partners, Medinol and ICON, for use in stents or other medical devices to reduce reblockage of injured vessels following interventions in which stents are used in conjunction with balloon angioplasty.Ridaforolimus is currently being studied in a Phase 3 clinical trial in patients with metastatic sarcomas and in multiple Phase 1 and Phase 2 clinical trials in various other cancer indications and in combination with other agents.Our second product candidate, ponatinib,is currently being studied in Phase 1 and Phase 2 clinical trials in patients with hematologic malignancies.Our third product candidate, AP26113, is currently in preclinical testing and investigational new drug, or IND, enabling studies.We anticipate submitting an IND by mid-year 2011 and beginning a Phase 1 clinical trial shortly thereafter.Therefore, our success is substantially dependent on (1) the ability of Merck to obtain marketing approval for ridaforolimus for metastatic sarcoma and other cancer indications, (2) the ability of our partners, Medinol and ICON, to obtain marketing approval for stents or other medical devices delivering ridaforolimus, and (3) our ability to successfully complete clinical development and obtain marketing approval for ponatinib, AP26113 and our other product candidates, or enter into collaboration agreements for these product candidates on terms favorable to us. We and our partners have yet to submit any applications for marketing approval for ridaforolimus, ponatinib or any of our other product candidates to the FDA or foreign regulatory authorities.Factors which could affect the ability to obtain regulatory approval and to achieve market acceptance and gain market share for ridaforolimus, ponatinib and any other product candidate of ours include, among other factors, product formulation, dose, dosage regimen, the ability to obtain timely and sufficient patient enrollment in clinical trials, the risk of occurrence of adverse side effects in patients participating in clinical trials, the ability to manufacture, directly or indirectly, sufficient quantities of product candidates at commercially reasonable costs, the ability to fund commercial development and to build or access a sales force in the marketplace, the ability to successfully differentiate product candidates from competitive product(s), the ability to educate physicians and build awareness about our product candidates, and the ability to sell, market and distribute, directly or indirectly, such product candidates. We do not expect to have any products on the market before 2012, at the earliest, and ultimately we and our partners may not succeed in developing or commercializing any products which will generate revenues for our company.If we and our partners are not successful in developing or marketing ridaforolimus or our other product candidates, we will not be profitable. Positive results from earlier stage preclinical or clinical trials may not be replicated in later-stage clinical trials. A number of companies in the pharmaceutical and biotechnology industries have suffered significant setbacks in late-stage clinical trials even after achieving promising results in early-stage development.Accordingly, the results to date from preclinical studies and clinical trials for ridaforolimus and ponatinib may not be predictive of the results to be obtained from ongoing or future clinical trials.Furthermore, potential competitive commercial factors may influence future decisions and directions by us or our partners on which clinical indications to pursue and when.If we or our partners are required to conduct additional clinical trials or other testing of our product candidates beyond those currently contemplated, we or our partners may be delayed in obtaining, or may not be able to obtain, marketing approval for these product candidates, and we may lose the opportunity to earn additional development or regulatory milestones or royalties or generate product revenues. 20 Competing technologies may render some or all of our programs or future products noncompetitive or obsolete. Many well-known pharmaceutical, healthcare and biotechnology companies, academic and research institutions and government agencies, which have substantially greater capital, research and development capabilities and experience than us or our potential partners, are presently engaged in one or more of the following activities: ● developing products based on cell signaling, cancer biology, and computational chemistry; ● conducting research and development programs for the treatment of the various potential disease indications in which we are focused; and ● manufacturing, marketing and selling pharmaceutical or medical device products for treatment of diseases in all of the various disease indications in which we or our current or possible future partners are focused. Some of these entities already have competitive products on the market or product candidates in clinical trials or in more advanced preclinical studies than we do.Many of these entities also have substantially greater research, development, manufacturing and marketing resources and experience than us.In particular, we are aware that Pfizer and Novartis have mTOR inhibitors on the market which are competitive with ridaforolimus, our lead product candidate.Decisions taken by either of these parties regarding clinical initiatives, including Phase 3 trials, of their mTOR inhibitors may impact or block the clinical and commercial opportunities available to us and Merck for ridaforolimus.Additionally, PharmaMar has a marine derived antitumoral agent currently approved for the treatment of soft tissue sarcomas in Europe and Takeda Pharmaceutical Co., Ltd. has mifamurtide, an immunotherapy product approved for treatment of bone sarcomas in Europe.By virtue of having or introducing competitive products on the market before us, these entities may gain a competitive advantage.Competing technologies may render some or all of our programs or future products noncompetitive or obsolete, and we may not be able to make the enhancements to our technology necessary to compete successfully with newly emerging technologies.Competing products on the market or in development may also lead us and our collaborators to revise or cease development of our product candidates in one or more indications for commercial reasons, even where clinical data may be promising.If we are unable to successfully compete in our chosen markets, we will not become profitable. If we are unable to establish sales, marketing and distribution capabilities or to enter into agreements with third parties to do so, we may be unable to successfully market and sell any products, even if we are able to obtain regulatory approval. Although Merck has responsibility under our May 2010 License Agreement for all sales and marketing activities for our lead product candidate, ridaforolimus, we have an option to co-promote ridaforolimus in the United States, which we have elected to exercise for the sarcoma indication, and we currently intend to retain our rights to commercialize our other product candidates, including ponatinib, in the United States and potentially in Europe.We have no experience in marketing or selling any products or with respect to pricing and obtaining adequate third-party reimbursement for drugs.In order to market our product candidates, if they are approved, we will need to build a marketing organization and a specialized sales force, which requires substantial efforts and significant management and financial resources.While we intend to stage our commitments to the extent possible in consideration of the development timelines, in order to support an effective launch of any product, we will need to make significant financial commitments to our marketing organization prior to receiving regulatory approval. We will need to devote significant effort, in particular, to recruiting individuals with experience in the sales and marketing of pharmaceutical products. Competition for personnel with these skills is very high and may be particularly difficult for us while our present candidates are yet to be approved and we will be competing with companies that are currently marketing approved, successful drugs.Accordingly, we may be unable to successfully, directly or indirectly, sell any product candidates that we obtain marketing approval to sell.If we are unable to effectively sell our products, our ability to generate revenues will be materially adversely affected.We may not be able to hire, in a timely manner, the qualified sales and marketing personnel we need, if at all.In addition, we may not be able to enter into any marketing or distribution agreements on acceptable terms, if at all.If we cannot establish sales, marketing and distribution capabilities as we intend, either by developing our own capabilities or entering into agreements with third parties, sales of future products, if any, may be harmed. 21 If our product candidates are not accepted by patients, physicians and insurers, we will not be successful. Our success is dependent on the acceptance of any approved products.Our product candidates may not achieve market acceptance among patients, physicians or third-party payors, even if we obtain necessary regulatory and reimbursement approvals.Physicians and health care payors may conclude that any of our product candidates are not as safe and/or effective as competing therapies or are not as attractive based on a cost/benefit analysis as alternative treatments.For example, physicians may elect not to prescribe our drugs, and patients may elect not to request or take them, for a variety of reasons including: lower demonstrated clinical safety and efficacy compared to other drugs; prevalence and severity of adverse side effects; lack of cost-effectiveness; lack of reimbursement availability from third-party payors; a decision to wait for the approval of other therapies that have significant perceived advantages over our drug candidates; convenience and ease of administration; other potential advantages of alternative treatment methods; and ineffective marketing and distribution support.Failure to achieve significant market acceptance of our product candidates, or to be paid and adequate amount for our product candidates, will harm our business.We believe that recommendations by physicians and health care payors will be essential for market acceptance of any product candidates.If our product candidates are approved and fail to achieve market acceptance, we will not be able to generate significant revenues. If we develop a product for commercial use, a subsequent product liability-related claim or recall could have an adverse effect on our business. Our business exposes us to potential product liability risks inherent in the testing, manufacturing and marketing of pharmaceutical products.Prior to obtaining regulatory approval to market our products, we or our partners are required to test such products in human clinical trials at health care institutions pursuant to agreements which indemnify such institutions in case of harm caused to patients by our products.We may not be able to avoid significant product liability exposure resulting from use of our products.A product liability-related claim or recall could be detrimental to our business.In addition, except for insurance covering product use in our clinical trials, we do not currently have any product liability insurance, and we may not be able to obtain or maintain such insurance on acceptable terms, or we may not be able to obtain any insurance to provide adequate coverage against potential liabilities, including liabilities arising from our clinical trials.Our inability to obtain sufficient insurance coverage at an acceptable cost or otherwise to protect against potential product liability claims could prevent or limit the commercialization of any products that we or our partners may develop. Risks Relating to Our Dependence on Third Parties Because we have licensed our lead product candidate, ridaforolimus, to Merck, we are dependent on Merck for the successful development and commercialization of ridaforolimus. We have entered into a license agreement with Merck for the development and commercialization of ridaforolimus, and we may enter into additional such licenses or collaborations for our other product candidates.Among other provisions, Merck is responsible for the development of ridaforolimus in multiple oncology indications.We will depend heavily on Merck for the successful development and commercialization of ridaforolimus.We would expect to be dependent upon other partners, if we enter into arrangements with one or more of them, to successfully develop and commercialize our other product candidates, including ponatinib.There can be no assurance that Merck will satisfy its obligations to develop ridaforolimus in multiple oncology indications or that it will be successful in developing and commercializing ridaforolimus or that we will be able to secure any other partners for ponatinib or our other product candidates on terms favorable to us, or at all. 22 In addition, we cannot predict the success of our License Agreement with Merck or with any other license or collaboration we may enter. Each collaboration or license agreement may involve a complex allocation of responsibilities, costs and benefits. The third party may be responsible for conducting and funding much of the future development and regulatory approval activities for a product candidate and have control over the conduct and timing of development efforts for the product candidate. A third party’s failure to devote sufficient financial and other resources to the development plan may delay the clinical development of a product candidate, which could lead to the delay in payment of clinical and regulatory milestones under our agreements and may delay eventual commercialization of a product candidate and any royalties we could receive on commercial sales. We have limited experience in conducting clinical trials and are dependent upon the ability of third parties, including Merck, contract research organizations, collaborative academic groups, clinical trial sites and investigators, to conduct or to assist us in conducting clinical trials for our product candidates. We have limited experience in designing, initiating, conducting and monitoring the clinical trials necessary to obtain regulatory approval of our product candidates.Our License Agreement with Merck provides that Merck is responsible for the conduct of clinical trials of ridaforolimus in multiple cancer indications.As such, we are heavily dependent on Merck’s decisions to initiate and continue clinical development of ridaforolimus and, for indications it chooses to pursue, its ability to successfully initiate, enroll, conduct and monitor clinical trials.We are also dependent upon the ability of Merck to timely and accurately collect and report to regulatory authorities worldwide the patient data generated in the SUCCEED trial and other clinical trials of ridaforolimus.Merck may not effectively initiate clinical trial sites, recruit and enroll patients, conduct and monitor clinical trials, and to collect and report patient data relating to the SUCCEED trial or other clinical trials of ridaforolimus, either generally or in specific countries. We are conducting Phase 1 and Phase 2 clinical trials of ponatinib in patients with hematologic malignancies.We do not currently have a partner for the development and commercialization of ponatinib, although we have announced that we may seek a partner outside the United States for this product candidate.We are dependent upon our ability and/or the ability of our collaborators, licensees, contract research organizations, clinical trial sites and investigatorsto successfully design, initiate, conduct and monitor clinical trials of ponatinib, including the ongoing trials.Failure by us or any of these parties to timely and effectively initiate, conduct and monitor our clinical trials could significantly delay or materially impair our ability to complete clinical trials and/or obtain regulatory approval of our product candidates and, consequently, could delay or materially impair our ability to generate milestones, royalties or other revenues from them. We have limited manufacturing experience and are dependent upon the ability of third parties, including Merck, to manufacture our product candidates. Under our License Agreement with Merck, Merck is responsible for providing the active pharmaceutical ingredient used in ridaforolimus drug product and for the formulation of the finished product.Under our agreements with Medinol and ICON, we are responsible for providing the ridaforolimus to be delivered by the stents or medical devices being developed by Medinol and ICON. We have no experience in manufacturing any of our product candidates on a large scale and have contracted and expect to continue to contract with third-party manufacturers, including Merck, to provide material for clinical trials and potential commercial launch, and to assist in the development and optimization of our manufacturing processes and methods.Our ability to conduct clinical trials and commercialize our product candidates will depend on the ability of such third parties to manufacture our product candidates on a large scale at a competitive cost and in accordance with current good manufacturing practices, or cGMPs, and other regulatory requirements.If we are not able to obtain contract manufacturing on commercially reasonable terms, obtain or develop the necessary materials and technologies for manufacturing, or obtain intellectual property rights necessary for manufacturing, or if our contract manufacturers fail to provide us with the quantities and quality of the products we require in a timely manner, we may not be able to conduct or complete clinical trials or commercialize our product candidates, including ridaforolimus.There can be no assurance that we will be able to obtain the materials, technologies and intellectual property necessary to successfully manufacture our product candidates for clinical trials and commercialization. 23 We are dependent upon the ability of our medical device partners to develop, manufacture, test and market stents or other medical devices to deliver ridaforolimus. We have no experience in the development of medical devices and do not intend ourselves to develop stents or other medical devices to deliver ridaforolimus.Instead, we have granted licenses to Medinol and ICON and, under those license agreements, we may grant one additional license, to a medical device company for its use in developing and commercializing such medical devices to reduce blockage of injured vessels following stent-assisted angioplasty. We and our medical device partners have limited experience in designing, conducting and managing the clinical trials necessary to obtain regulatory approval of drug-eluting stents or other combination products that use a medical device to deliver small-molecule drugs to reduce blockage of injured vessels following interventions in which stents are used in conjunction with balloon angioplasty.We are dependent upon the success of Medinol and ICON and any future medical device partner to successfully develop, manufacture and market stents or other medical devices to deliver ridaforolimus.If Medinol or ICON is not successful and/or if we are not able to enter into an agreement with an additional medical device company to develop, manufacture, and market medical devices to deliver ridaforolimus, we will not be able to generate revenues from the marketing of stents or other medical devices that deliver ridaforolimus. While we expect to supply ridaforolimus to our medical device partners and any additional partner, we will be otherwise dependent upon them to develop and commercialize stents or other medical devices to deliver ridaforolimus.Such medical device partners have varying degrees of scientific, technical, medical and regulatory experience and resources to, directly or through third parties, develop, manufacture, test or market stents or other medical devices to deliver ridaforolimus.Their ability to conduct clinical trials and commercialize such medical devices will be dependent on both the safety profile of their medical devices and ridaforolimus, as well as their ability to manufacture and supply medical devices for clinical trials and marketing purposes and our ability to manufacture and supply ridaforolimus, either directly or through third parties, at a competitive cost and in accordance with cGMPs and other regulatory requirements.Although, under our License Agreement with Merck, Merck is responsible for the supply of ridaforolimus as a finished drug product for potential indications covered by the license, we depend upon Merck and third-party manufacturers or collaborative partners for the production of ridaforolimus for clinical trials to be conducted by our medical device partners, and we intend to rely on Merck or third-party manufacturers to produce ridaforolimus on a commercial scale for these medical devices, if any medical device partner receives regulatory approval.Our reliance on third-party manufacturers and their potential inability to meet our supply commitments to one or more of our partners could adversely impact the ability of our partners to commercialize stents or other medical devices to deliver ridaforolimus. 24 We may be reliant on a medical device manufacturer to develop and commercialize a diagnostic test in order to allow us to market ponatinib to a specific patient population. We are conducting a pivotal Phase 2 clinical trial of ponatinib in patients with resistant or intolerant CML and Ph+ ALL.Patients who are resistant or intolerant to certain other currently marketed drugs or those who have the T315I mutation of the BCR-ABL protein are being enrolled in this trial.In order to be able to obtain regulatory approval to market ponatinib specifically with an indication for patients with the T315I mutation, we expect that the FDA will require there to be an FDA-approved diagnostic test that identifies patients who have this T315I mutation.Such an approved diagnostic test does not currently exist, and we plan to collaborate with one or more companies to provide for the development and commercialization of such a companion diagnostic test. If we are not successful in establishing a collaboration with a company for the development and commercialization of a companion diagnostic test for the T315I mutation, or if a company with whom we establish a collaboration is unsuccessful in its efforts to develop and gain regulatory approval for such a test, we may not be able to market ponatinib specifically for patients who have the T315I mutation. If any collaborator or licensee terminates its agreement with us or fails to perform its obligations under its agreement with us, or fails to comply with applicable law, the development and commercialization of our product candidates could be delayed or terminated. Our use of collaborators and licensees for development of our product candidates means that our business would be adversely affected if any collaborator or licensee terminates its agreement with us or fails to perform its obligations under that agreement or under applicable law. Our current or future collaborations and licenses may not result in product candidates that are scientifically or commercially successful or result in the development or commercialization of any product candidates. For example, if our License Agreement with Merck does not result in the development or approval of any product candidates, our business could be adversely affected. In addition, disputes may arise in the future with respect to the ownership of rights to technology or product candidates developed with collaborators and licensees, which could have an adverse effect on our ability to develop and commercialize any affected product candidate. Our current collaboration and license agreements allow, and we expect that any future collaborations and licenses will allow, either party to terminate the agreement for specified material breaches by the other party. If a collaborator or licensee terminates its agreement with us, for breach or otherwise, it may be difficult for us to attract new collaborators or licensees and could adversely affect how we are perceived in the business and financial communities. In addition, a collaborator or licensee could determine that it is in its financial interest to: ● pursue alternative technologies or develop alternative products, either on its own or jointly with others, that may be competitive with the products on which it is collaborating with us or has licensed from us, which could affect its commitment to us; ● pursue higher-priority programs or change the focus of its development programs, which could affect the collaborator’s or licensee’s commitment to us;or ● if it has marketing rights, choose to devote fewer resources to the marketing of our product candidates, if any are approved for marketing, than it does for product candidates of its own development. If any of these events occur, the development and commercialization of one or more of our product candidates could be delayed, curtailed or terminated because we may not have sufficient financial resources or capabilities to continue such development and commercialization on our own. 25 Risks Related to Our Intellectual Property We may not be able to protect our intellectual property relating to our research programs, technologies and product candidates. We and our licensors have issued patents and pending patent applications covering research methods useful in drug discovery, new chemical compounds discovered in our drug discovery programs including, among others, ridaforolimus, certain components, configurations and uses of our cell-signaling regulation technologies and products-in-development, methods and materials for manufacturing our products-in-development and other pharmaceutical products and methods and materials for conducting pharmaceutical research.Pending patent applications may not issue as patents and may not issue in all countries in which we develop, manufacture or sell our products or in countries where others develop, manufacture and sell products using our technologies.In addition, patents issued to us or our licensors may be challenged, and they may be subsequently narrowed, invalidated or circumvented.In that event, such patents may not afford meaningful protection for our technologies or product candidates, which would materially impact our ability to develop and market our product candidates and to generate licensing revenues from our patent portfolio.Certain technologies utilized in our research and development programs are already in the public domain.Moreover, a number of our competitors have developed technologies, filed patent applications or obtained patents on technologies, compositions and methods of use that are related to our business and may cover or conflict with our patent applications, technologies or product candidates.Such conflicts could limit the scope of the patents that we may be able to obtain or may result in the denial of our patent applications.If a third party were to obtain intellectual property protection for any of the foregoing, we may be required to challenge such protection, terminate or modify our programs impacted by such protection or obtain licenses from such third parties, which might not be available on acceptable terms, or at all.Also, if a third party were to introduce a product into the market which we believe infringes our patents, we may be required to enforce our patent rights or seek to obtain an injunction or other relief, which could be time-consuming and expensive. We anticipate that Merck and our medical device partners will seek to develop and commercialize ridaforolimus and ridaforolimus-eluting stents in a manner that does not infringe third-party patents.However, there can be no assurance that any products that may be marketed by our partners will not be subject to third-party claims.Furthermore, the patents issued to us or our partners covering ridaforolimus and/or medical devices, including stents, may be subject to challenge and may be subsequently narrowed, invalidated or circumvented.Any such event would adversely impact the ability of one or more of our partners to market ridaforolimus or stents or other medical devices to deliver ridaforolimus. We may be unable to develop or commercialize our product candidates if we are unable to obtain or maintain certain licenses on commercial terms or at all. We have entered, and will continue to enter, into agreements with third parties to test compounds, blood and tissue samples, to perform gene expression analysis and to develop biological tests for use with our product candidates, which testing may yield new inventions and discoveries requiring us to obtain licenses in order to exclusively develop or market new products, alone or in combination with our product candidates, or to develop or market our product candidates for new indications.We have also entered into license agreements for some of our technologies.We use third parties to test blood and tissue samples and other biological materials in our clinical programs and to develop biological tests, with respect to which we may be required to obtain licenses or pay royalties or other fees in order to commercialize such tests for use with our product candidates.Manufacturing and/or use of our products may also require licensing biological materials, technologies and intellectual property from third parties.Our inability to obtain any one or more of these licenses, on commercially reasonable terms, or at all, or to circumvent the need for any such license, could cause significant delays and cost increases and materially affect our ability to develop and commercialize or prevent us from developing and commercializing our product candidates.Obtaining licenses for these discoveries, materials and technologies may require us to make cumulative royalty payments or other payments to several third parties, potentially reducing amounts paid to us or making the cost of our products commercially prohibitive. 26 Some of our licenses obligate us to exercise diligence in pursuing the development of product candidates, to make specified milestone payments and to pay royalties.In some instances, we are responsible for the costs of filing and prosecuting patent applications and actions to enforce our rights against infringers.These licenses generally expire upon the earlier of a fixed term of years after the date of the license or the expiration of the applicable patents, but each license is also terminable by the other party upon default by us of our obligations.Our inability or failure to meet our diligence requirements or make any payments required under these licenses would result in a reversion to the licensor of the rights granted which, with respect to the licenses pursuant to which we have obtained exclusive rights, would materially and adversely affect our ability to develop and market products based on our licensed technologies. If we are unable to protect the confidentiality of our trade secrets, our business and competitive position would be harmed. In addition to seeking patents for some of our technology and products, we also rely on trade secrets, including unpatented know-how, technology, and other proprietary information, to maintain our competitive position. We seek to protect these trade secrets, in part, by entering into non-disclosure and confidentiality agreements with parties that have access to them, such as our employees, corporate collaborators, outside scientific collaborators, sponsored researchers, contract manufacturers, consultants, advisors and other third parties. We also have entered into confidentiality and invention or patent assignment agreements with all of our employees and our consultants. Any of these parties may breach the agreements and disclose our proprietary information, and we may not have adequate remedies for any such breach. Enforcing a claim that a party illegally disclosed or misappropriated a trade secret is difficult, expensive and time-consuming, and the outcome is unpredictable. In addition, some courts inside and outside the United States are less willing or unwilling to protect trade secrets. If any of our trade secrets were to be lawfully obtained or independently developed by a competitor, we would have no right to prevent them from using that technology or information to compete with us. If any our trade secrets were to be disclosed to or independently developed by a competitor, our competitive position would be harmed. Risks Related to Our Employees and Growth The loss of key members of our scientific and management staff could delay and may prevent the achievement of our research, development and business objectives. Our performance as a specialized scientific business is substantially dependent on our key officers and members of our scientific staff responsible for areas such as drug development, clinical trials, regulatory affairs, drug discovery, manufacturing, marketing, business development and intellectual property protection and licensing.We also are dependent upon certain of our scientific advisors to assist in formulating our research and development strategy.While we have entered into employment agreements with all of our executive officers, these officers may terminate their employment with us at any time.The loss of, and failure to promptly replace, any member of our management team could significantly delay and may prevent the achievement of our research, development and business objectives. We expect to expand our development, regulatory and sales and marketing capabilities, and as a result, we may encounter difficulties in managing our growth, which could disrupt our operations. We expect to experience significant growth in the number of our employees and the scope of our operations, particularly in the areas of drug development, regulatory affairs and sales and marketing. To manage our anticipated future growth, we must continue to implement and improve our managerial, operational and financial systems, expand our facilities and continue to recruit and train additional qualified personnel. As a result of our limited financial resources and the inexperience of our management team in managing a company with such anticipated growth, we may not be able to manage the expansion of our operations effectively or recruit and train additional qualified personnel. The physical expansion of our operations may lead to significant costs and may divert our management and business development resources from the running of our business. Any inability to manage growth could delay the implementation of our business plans or disrupt our operations. Depending on the rate at which we expand our workforce, we may need to seek alternative space for our operations in the future, which may not be available to us on reasonable terms. 27 Risks Relating to Regulatory Approvals, Pricing and Reimbursement We have limited experience in conducting clinical trials, which may cause delays in commencing and completing clinical trials of our product candidates. Clinical trials must meet applicable FDA and foreign regulatory requirements.We have limited experience in designing, conducting and managing the preclinical studies and clinical trials necessary to obtain regulatory approval for our product candidates in any country and no experience in conducting and managing post-approval studies of any products.We or our collaborative partners may encounter problems in clinical trials that may cause us or the FDA or foreign regulatory agencies to delay, suspend or terminate our clinical trials at any phase.These problems could include the possibility that we may not be able to manufacture sufficient quantities of cGMP materials for use in our clinical trials, conduct clinical trials at our preferred sites, enroll a sufficient number of patients for our clinical trials at one or more sites, or begin or successfully complete clinical trials in a timely fashion, if at all.Furthermore, we, our partners, the FDA or foreign regulatory agencies may suspend clinical trials of our product candidates at any time if we or they believe the subjects participating in the trials are being exposed to unacceptable health risks, whether as a result of adverse events occurring in our trials or otherwise, or if we or they find deficiencies in the clinical trial process or conduct of the investigation.If clinical trials of any of our product candidates fail, we or our partners will not be able to market the product candidate which is the subject of the failed clinical trials.The FDA and foreign regulatory agencies could also require additional clinical trials before or after granting of marketing approval for any products, which would result in increased costs and significant delays in the development and commercialization of such products and could result in the withdrawal of such products from the market after obtaining marketing approval.Our failure, or the failure of our partners, to adequately demonstrate the safety and efficacy of a product candidate in clinical development could delay or prevent obtaining marketing approval of the product candidate and, after obtaining marketing approval, data from post-approval studies could result in the product being withdrawn from the market, either of which would likely have a material adverse effect on our business. We may not be able to obtain government regulatory approval to market our product candidates. To date, neither we nor our partners have submitted a marketing application for any of our product candidates to the FDA or any foreign regulatory agency, and none of our product candidates has been approved for commercialization in any country.Prior to commercialization, each product candidate will be subject to an extensive and lengthy governmental regulatory approval process in the United States and in other countries.We or our partners may not be able to obtain regulatory approval for any product candidates, or even if approval is obtained, the labeling for such products may place restrictions on their use that could materially impact the marketability and profitability of the product subject to such restrictions.Satisfaction of these regulatory requirements, which includes satisfying the FDA and foreign regulatory authorities that the product is both safe and effective for its intended uses, typically takes several years or more depending upon the type, complexity, novelty and safety profile of the product and requires the expenditure of substantial resources.Uncertainty with respect to meeting the regulatory requirements governing our product candidates may result in excessive costs or extensive delays in the regulatory approval process, adding to the already lengthy review process.If regulatory approval of a product is granted, such approval will be limited to those disease states and conditions for which the product is proven safe and effective, as demonstrated by clinical trials, and may not include all of the indications necessary to successfully market the product.Even though we have obtained orphan drug designation from the FDA and EMEA for ridaforolimus in bone and soft-tissue sarcomas and for ponatinib in certain indications, the designation-related marketing exclusivity periods may be challenged by others or may prove to be of no practical benefit.In addition, even though we have reached agreement on a Special Protocol Assessment, or SPA, with the FDA with respect to our SUCCEED Phase 3 trial of ridaforolimus for metastatic sarcoma, the FDA is not obligated to approve ridaforolimus as a result of the SPA, even though the clinical outcome of the SUCCEED trial is positive.Therefore, we cannot provide assurance that positive results in the SUCCEED trial will be sufficient for FDA approval of ridaforolimus. 28 We will not be able to sell our product candidates if we, Merck or our third-party manufacturers fail to comply with FDA manufacturing and quality requirements. Under our License Agreement with Merck, Merck is responsible for providing the active pharmaceutical ingredient used in ridaforolimus drug product, and for the formulation of the finished drug product.Under our agreements with Medinol and ICON, we are responsible for providing the ridaforolimus to be delivered by the stents or other medical devices being developed by Medinol and ICON.Before approving any of our product candidates, the FDA will inspect the facility or facilities at which the drug product is manufactured and will not approve the drug candidate unless it is satisfied with our or our third-party manufacturer’s compliance with manufacturing and quality requirements.The manufacturing of our product candidates must comply with cGMP requirements of the FDA and similar requirements of regulatory agencies in other countries.These requirements govern, among other things, quality control and documentation procedures.We, Merck or any third-party manufacturer of product candidates, may not be able to comply with these requirements, which would prevent us from obtaining approval for or selling such products.Material changes to the manufacturing processes of products after approvals have been granted are also subject to review and approval by the FDA or other regulatory agencies.Following approval, such facilities are subject to continuing FDA and foreign regulatory inspections and failure to comply with cGMPs or similar regulations can result in regulatory action up to and including cessation of shipment of product. Even if we or our partners bring products to market, we or they may be unable to effectively price the products or obtain adequate reimbursement for sales of the products, which would prevent the products from becoming profitable. If we or our partners succeed in bringing any product candidates to the market, they may not be considered cost-effective, and coverage and adequate payments may not be available or may not be sufficient to allow us to sell such products on a competitive basis.In both the United States and elsewhere, sales of medical products and the availability or acceptance of treatments are dependent, in part, on the availability of reimbursement from third-party payors, such as health maintenance organizations and other commercial insurance plans and governmental programs such as Medicare.Third-party payors, including Medicare, are increasingly challenging the prices charged for pharmaceutical products and medical procedures. Healthcare policy changes may have a material adverse effect on us. Our business may be affected by the efforts of government and third-party payors to contain or reduce the cost of health care through various means.For example, the Patient Protection and Affordable Care Act and the Health Care and Education Affordability Reconciliation Act of 2010(collectively, the Affordable Care Act or the ACA), enacted in March 2010, substantially changes the way healthcare is financed by both governmental and private insurers, and significantly impacts the pharmaceutical industry. With regard to pharmaceutical products, among other things, ACA is expected to expand and increase industry rebates for drugs covered under Medicaid programs and make changes to the coverage requirements under the Medicare D program.ACA is currently being challenged in the courts and there are also congressional efforts to repeal ACA.This adds to the uncertainty of the legislative changes enacted as part of ACA, and we cannot predict the impact of ACA or any other legislative or regulatory proposals will have on our business. 29 Each of our product candidates will remain subject to ongoing regulatory review even if it receives marketing approval.If we or our collaborators or contractors fail to comply with continuing regulations, we or they may be subject to enforcement action that could adversely affect us. We and our collaborators and contractors will continue to be subject to pervasive regulation by the FDA and other regulatory authorities even after our product candidates become approved products.We and our collaborators and contractors will continue to be subject to FDA requirements governing among other things the manufacture, packaging, sale, promotion adverse event reporting, storage and recordkeeping of our approved products.The Commissioner of the FDA, who was appointed in calendar year 2009, has put FDA-regulated entities on notice that they should expect to see more enforcement actions in all areas regulated by the FDA.Although we have not received any notice that we are the subject of any such enforcement action, it is possible that we may be in the future and that could have a material adverse effect on our business.We or any applicable collaborator of ours may be slow to adapt, or may never adapt, to changes in existing regulatory requirements or adoption of new regulatory requirements. If we or any applicable collaborator of ours fails to comply with the requirements of the FDA and other applicable U.S. or foreign governmental or regulatory authorities or previously unknown problems with our products, manufacturers or manufacturing processes are discovered, we or the collaborator could be subject to administrative or judicially imposed sanctions, including restrictions on the products, manufacturers or manufacturing processes; warning letters; civil or criminal penalties; fines; injunctions; product seizures or detentions; import bans; voluntary or mandatory product recalls and publicity requirements; suspension or withdrawal of regulatory approvals; total or partial suspension of production; and refusal to approve pending applications for marketing approval of new drugs or supplements to approved applications. Risks Relating to Our Common Stock Results of our operations, general market conditions for biotechnology stocks and other factors could result in a sudden change in the value of our stock. As a biopharmaceutical company with no products currently on the market, we continue to experience significant volatility in the price of our common stock.In 2010, our stock price ranged from a high of $5.44 to a low of $2.06.Some of the many factors that contribute to such volatility include: ● announcements regarding results and timing of preclinical studies and clinical trials for our product candidates, including the Phase 3 SUCCEED trial for ridaforolimus being conducted by Merck and our pivotal Phase 2 PACE trial for ponatinib; ● the results and timing of efforts by Merck and our medical device partnersor any future partners to develop ridaforolimus or any other product candidates that we license; ● the timing of our receipt of, or our failure to receive, future milestones under our License Agreement with Merck; ● announcements regarding existing collaborations or new collaborations or our failure to enter into collaborations; ● evidence of the safety or efficacy of our product candidates; ● decisions by regulatory agencies that impact or may impact our product candidates; ● announcements regarding product developments or regulatory approvals obtained by companies developing competing products; ● our funding resources and requirements, includingannouncements of new equity or debt financings; ● announcements of technological innovations or new therapeutic product candidates; ● developments relating to intellectual property rights, including licensing, litigation and governmental regulation; ● healthcare or cost-containment legislation and public policy pronouncements; ● sales of our common stock by us, our insiders or our other stockholders; ● market conditions for biopharmaceutical stocks in general; and ● general economic and market conditions. 30 The stock markets, and the markets for biotechnology stocks in particular, have experienced volatility that has often been unrelated to the operating performance of particular companies. These broad market fluctuations may adversely affect the trading price of our common stock. Investors may not be able to sell when they desire due to insufficient buyer demand and may realize less than, or lose all of, their investment. Anti-takeover provisions of Delaware law, provisions in our charter and bylaws and our stockholders’ rights plan, or poison pill, could make a third-party acquisition of us difficult. Because we are a Delaware corporation, the anti-takeover provisions of Delaware law could make it more difficult for a third party to acquire control of us, even if the change in control would be beneficial to stockholders.We are subject to the provisions of Section 203 of the General Corporation Law of Delaware, which prohibits us from engaging in certain business combinations, unless the business combination is approved in a prescribed manner.In addition, our certificate of incorporation and our bylaws, each as currently in effect, also contain certain provisions that may make a third-party acquisition of us difficult, including: ● a classified board of directors, with three classes of directors each serving a staggered three-year term, such that not all members of the board of directors may be elected at one time; ● the authorized number of directors may be changed only by resolution of our board of directors; ● the ability of the board of directors to issue preferred stock that could dilute the stock ownership of a potential hostile acquirer to prevent an acquisition that is not approved by our board of directors; ● establish advance notice requirements for stockholder nominations to our board of directors or for stockholder proposals that can be acted on at stockholder meetings; and ● the inability of our stockholders to call a special meeting. These provisions, as well as Section 203, may discourage certain types of transactions in which our stockholders might otherwise receive a premium for their shares over the current market price, and may limit the ability of our stockholders to approve transactions that they think may be in their best interests. 31 ITEM 1B: UNRESOLVED STAFF COMMENTS None. ITEM 2:PROPERTIES We have leased approximately 100,000square feet of laboratory and office space at 26 Landsdowne Street, Cambridge, Massachusetts through July 2012, with two consecutive five-year renewal options.We believe that our currently leased facility will be adequate for our research and development and other business activities at least through the year 2012.We believe that any additional space we may require will be available on commercially reasonable terms. ITEM 3.LEGAL PROCEEDINGS None. ITEM 4:(Removed and Reserved) 32 PART II ITEM 5: MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is traded on The NASDAQ Global Market under the symbol “ARIA”.The following table sets forth the high and low sales prices of our common stock as quoted on The NASDAQ Global Market for the periods indicated. 2010: High Low First Quarter $ $ Second Quarter Third Quarter Fourth Quarter 2009: First Quarter $ $ Second Quarter Third Quarter Fourth Quarter On March 11, 2011, the last reported sale price of our common stock was $5.71. Stock Performance Graph The following graph compares the yearly percentage change in the cumulative total stockholder return on our common stock since December 31, 2005, with the total cumulative return of the NASDAQ Biotechnology Index and the Russell 2000® Index, each of which ARIAD is a member.The Russell 2000 Index is a market capitalization-weighted index of stock price performance for the 2,000 smallest companies in the Russell 3000® Index.Since the Russell 2000 Index is specifically designed to measure the stock price trends of smaller companies, we believe it is a meaningful index against which to compare our stock price performance. The price of a share of common stock is based upon the closing price per share as quoted on The NASDAQ Global Market on the last trading day of the year shown.The graph lines merely connect year-end values and do not reflect fluctuations between those dates.The comparison assumes $100 was invested on December 31, 2005 in our common stock and in each of the foregoing indices.We did not declare or pay any dividends during the comparison period.The stock price performance as shown in the graph below is not necessarily indicative of future stock price performance. 33 ARIAD Pharmaceuticals, Inc. NASDAQ Biotechnology Index Russell 2000 Index The performance graph shall not be deemed to be incorporated by reference by means of any general statement incorporating by reference this Form 10-K into any filing under the Securities Act of 1933, as amended or the Securities Exchange Act of 1934, as amended, except to the extent that we specifically incorporate such information by reference, and shall not otherwise be deemed filed under such acts. Stockholders As of February 28, 2011, the approximate number of holders of record of our common stock was 440, and the approximate total number of beneficial holders of our common stock was 48,000. Dividends We have not declared or paid dividends on our common stock in the past and do not intend to declare or pay such dividends in the foreseeable future.Our long-term debt agreement prohibits the payment of cash dividends. Unregistered Sales of Securities Not applicable. Issuer Purchases of Equity Securities Not applicable. 34 ITEM 6: SELECTED FINANCIAL DATA The selected financial data set forth below as of December 31, 2010, 2009, 2008, 2007 and 2006 and for each of the years then ended have been derived from the audited consolidated financial statements of the Company, of which the financial statements as of December 31, 2010 and 2009 and for the years ended December 31, 2010, 2009 and 2008 are included elsewhere in this Annual Report on Form 10-K.The information set forth below should be read in conjunction with “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the audited consolidated financial statements, and the notes thereto, and other financial information included herein. Years Ended December 31, In thousands, except per share data Consolidated Statements of Operations Data: License and collaboration revenue (1) $ Service revenue (1) Total revenue Operating expenses: Research and development General and administrative Total operating expenses Income (loss) from operations (72,033 ) (71,851 ) (60,694 ) (63,667 ) Other income (expense): Interest income (expense), net (120 ) (171 ) Revaluation of warrant liability (2) (19,532 ) (7,804 ) Other income (expense), net (19,652 ) (7,975 ) Net income (loss) $ $
